DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Amendments
The amendment submitted on June 8, 2021 has been entered and considered.  The amendment is sufficient to overcome each ground of rejection set forth in the previous Office action and the pending claims are in condition for allowance with the following amendment.
The rejection of claims 39-41 under 35 USC 112(a) is overcome by Applicant’s amendment to require that the patient population has the oncological disease intended to be treated, thus eliminating prevention of the initial onset of oncological disease from the scope of the claimed method.  Accordingly, the rejection is withdrawn.
Further, the objection to the substitute specification dated February 26, 2021 for not containing markups to adequately identify the amended subject matter is withdrawn in view of the amendment to the specification dated June 8, 2021.  The after-final amendment to the specification is entered.

REASONS FOR ALLOWANCE






The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior. The novelty lies in the particular salt form of the claimed compound.  The closest prior art is WO 2013/170774, for example, which teaches the free form of the claimed compound.  However, the prior art does not provide any teaching or motivation towards preparing a methane sulfonate salt of the compound, nor the particular crystalline forms encompassed by the present claims.  As such, the instantly claimed products and their methods of synthesis and use are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Claims 1-41 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699